Citation Nr: 1742939	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to May 1972.  He died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is now with the RO in Winston-Salem, North Carolina. 

In August 2015, the Board remanded the issue on appeal along with the issues of entitlement to compensable rating for bilateral hearing loss and whether new and material evidence was received to reopen a service connection for diabetes mellitus for accrued benefits purposes.  As a statement of the case was not issued for the increased rating and service connection claims, the cause of death issue was not ripe for adjudication.  

In a March 2017 rating decision, the RO increased the rating for hearing loss for accrued benefits purposes to 30 percent, effective August 26, 2010 under Diagnostic Code 6100, as shown on the Rating Code Sheet dated March 3, 2017.  

Additionally, in a March 2017 supplemental statement of the case (SSOC), the RO continued to deny the service connection for the cause of the Veteran's death claim.  Thereafter in April 2017, the RO recertified to the Board the issue of entitlement to service connection for the cause of the Veteran's death prior to the issuance of the statement of the case (SOC) with regards to the issue of whether new and material evidence was received to reopen a service connection for diabetes mellitus.  

In a June 2017 informal hearing presentation (IHP), the appellant's representative stated that the issue was recertified prematurely as no SOC was issued on the diabetes mellitus claim.  Nevertheless, only a few days after the submission of the IHP, the RO did in fact issue a SOC denying the diabetes mellitus claim, finding that exposure to herbicide agents had not been verified.  A substantive appeal was not received within 60 days from the issuance of the SOC (and obviously not within one year of the mailing of the August 2012 rating decision).  Unfortunately, the Board is unable to find any statements made after the issuance of the June 2017 SOC that can be used in lieu of the required VA Form 9.  

Accordingly, the only issue currently before the Board on appeal at this time is entitlement to service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2011; the official cause of death was acute myocardial infarction with contributory conditions of hypertension and diabetes. 

2.  During his lifetime, the Veteran's only adjudicated, service-connected disabilities were bilateral hearing loss and a post-operative scar on the right arm. 

3.  There is no probative evidence showing that the Veteran was presumptively exposed to herbicide agents during his service in Thailand, or actually exposed to herbicide agents therein.

4.  The evidence does not show that a disease or injury of service origin, including the Veteran's service-connected disabilities, caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


Service Connection for the Cause of the Veteran's Death - Applicable Laws and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

VA regulations provide that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The regulations under 38 C.F.R. § 3.312(c) also provide that:

(1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

The Certificate of Death reflects that the Veteran died in December 2011 as a result of acute myocardial infarction with contributory conditions of hypertension and diabetes.  

The appellant essentially asserts that the cause of the Veteran's death was the result of exposure to herbicide agents during active service.

Type II diabetes mellitus is listed as a disease associated with herbicide agent exposure for purposes of presumptive service connection.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. 3.309 (e).  To warrant service connection, Type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 

Although presumptive service connection is extended to veterans diagnosed with diabetes mellitus who served in the Republic of Vietnam during the Vietnam Era, the Veteran in this case did not have service in Vietnam, nor did he or the Appellant contend so.  

Rather, the primary assertion in this case is that cause of the Veteran's death, specifically type II diabetes mellitus, was the result of exposure to herbicide agents while the Veteran was stationed in Thailand during active service.   

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand.  However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.a, b.

The Veteran's military personnel records confirm that he served at the RTAFB in Udorn, Thailand in September 1971.

Further, it is undisputed that the Veteran was diagnosed with type II diabetes mellitus which manifested to a degree of at least 10 percent or more after service.  38 C.F.R. § 3.307 (a)(6)(ii).  The medical evidence shows that he was diagnosed in 2003.  See September 2011 letter from the Veteran's private physician.  Thus, during his lifetime, the Veteran had type II diabetes mellitus, which is associated with herbicide agent exposure for purposes of the presumption.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  

In addition, it is undisputed that type II diabetes mellitus was a contributory condition that led to his death.   

Therefore, the dispositive issue in the present case is whether the evidence establishes on a factual basis that the Veteran was exposed to Agent Orange or other herbicides while serving in Thailand.  38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6)(iii), (iv); 3.313(a).

Although the Veteran served in Udorn, Thailand in September 1971, his military occupational specialty (MOS) does not qualify him for the presumption of having been exposed to herbicide agents during such service.  Notably, there is no objective or lay evidence showing that the Veteran's MOS duties as administrative supervisor placed him near or on the base perimeter.  Indeed, his MOS did not involve service as a security policeman, security patrol dog handler, member of a security police squadron, or other service on or near the base perimeter.   For these reasons, presumptive service connection based on claimed exposure to herbicide agents while serving in Thailand must be denied.  38 U.S.C.A. § 1116 (a).

Moreover, the Veteran's service treatment records (STRs) show no symptoms or complaints of diabetes during service.  As indicated, the medical evidence shows that the Veteran was treated for diabetes since 2003, decades after separation from service.  Finally, there is no competent evidence of a nexus between the Veteran's diabetes and his military service, to include claimed exposure to herbicides during service.  In sum, the preponderance of the probative evidence of record does not show a relationship between the Veteran's diabetes and service.  

Similarly, the Veteran's STRs show no symptoms or complaints of hypertension during service.   In fact, hypertension is not noted until decades after service, in October 2002.  There is also no competent evidence of a nexus between the Veteran's hypertension and his military service.  Moreover, hypertension is not listed as a disease presumptively related to herbicide agent exposure during service, and regardless, herbicide agent exposure during service is not demonstrated.    

Furthermore, the competent medical and lay evidence of record do not demonstrate that the Veteran's service-connected bilateral hearing loss and/or post-operative scar on the right arm contributed materially or substantially to his death, and the appellant does not assert that they have.  

The record is completely negative for any competent evidence of a nexus between the cause of the Veteran's death and his active service.  In this regard, the appellant has not provided a medical opinion linking the Veteran's death to his service.  The only evidence offered in support of this claim are the appellant's lay contentions and to the extent that they are being offered to establish a nexus between the cause of the Veteran's death and his military service, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, she is not competent to render an etiology opinion in this case.  Accordingly, the appellant's assertions as to a relationship between the Veteran's service and the cause of his death are of little probative value.

The Board appreciates the Veteran's honorable military service.  While the Board is very sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations as applied to the evidence of record.   See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


